To compel respondent to require full security for costs from the appellee in a case appealed from a circuit court commissioner on summary proceedings.
Denied October 8, 1879.
The circuit judge required of the defendant and appellee, who was a non-resident, security for costs in the sum of $25 only, and the Supreme Court held that, as there is no statute requiring the circuit judge to exact security in such cases, that it is discretionary with the judge to require security and his action is not reviewable.